Citation Nr: 0738337	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from October 1960 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that denied service connection for bilateral hearing loss.  
In November 2006, the veteran testified at a Board 
videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is required to ensure due 
process.  

In August 2007, subsequent to the November 2006 Board 
hearing, the veteran submitted a statement that indicated 
that he desired to have the New Hampshire State Veterans 
Council represent him in this appeal and that he was revoking 
his representation by the Disabled American Veterans.  
Additionally, in August 2007, a power-of-attorney form (VA 
Form 21-22) was received at the Board in which the veteran 
appointed the New Hampshire State Veterans Council to 
represent him in his appeal.  

As noted above, the veteran's previous representative was the 
Disabled American Veterans and that organization had 
submitted a Statement of Accredited Representative in 
Appealed Case (in lieu of VA Form 646) dated in September 
2006.  

The veteran's new representative (New Hampshire State 
Veterans Council) has not had an opportunity to submit 
argument on his behalf, and it does not appear that they have 
had the opportunity to review the claims file.  Due process 
requires that the representative be given an opportunity to 
do so.  38 C.F.R. §§ 3.103(e), 20.600 (2007).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.
 
Accordingly, the issue is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Forward the veteran's claims folder 
to the New Hampshire State Veterans 
Council for that service organization to 
submit written argument (on VA Form 646, 
or equivalent) on behalf of the veteran 
with respect to his claim.  

3.  Thereafter, review the veteran's claim 
for service connection for bilateral 
hearing loss.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



